
	
		I
		111th CONGRESS
		1st Session
		H. R. 1638
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Forbes (for
			 himself, Mr. Wolf,
			 Mr. Cantor, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained at Naval Station, Guantanamo Bay, Cuba, to facilities or locations in
		  Virginia or to house such individuals at such facilities or
		  locations.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to
			 facilities or locations in VirginiaNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to transfer any
			 individual detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to any facility or location in Virginia or to house any such individual
			 at such a facility or location.
		
